Citation Nr: 1760478	
Decision Date: 12/27/17    Archive Date: 01/02/18

DOCKET NO.  11-24 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to service connection for a right knee disability.

2. Entitlement to service connection for a left knee disability.

3. Entitlement to an initial compensable evaluation for eczema of the legs.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Brandon A. Williams, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the United States Marine Corps from September 1982 to August 1986. He also had periods of active duty from November 1990 to April 1991 and January 2003 to December 2003 as a member of the Marine Corps Reserve.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia. 

In August 2015, the Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO. A transcript of the hearing is associated with the record.

The Board remanded the Veteran's claims in November 2015 and again in February 2017. The case has been returned to the Board for further appellate consideration.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In regard to the Veteran's claimed bilateral knee disability, he was afforded a VA medical examination in May 2016. The examiner opined that the Veteran's claimed bilateral knee condition is less likely than not incurred in or caused by his military service. The examiner noted the Veteran's in-service knee complaints. The examiner also noted the Veteran taking over-the-counter medication for his knees upon active duty separation. However, the examiner concluded that the Veteran's knees were normal upon examination and explained that the Veteran's in-service knee condition was likely overuse syndrome.

The Board finds the May 2016 VA medical opinion to be inadequate. The examiner noted the Veteran's knees as normal. However, the examination report provides the Veteran with a diagnosis of patellofemoral pain syndrome, of the bilateral knee. Additionally, while the examiner acknowledged the Veteran's in-service knee pain, the examiner failed to discuss if the Veteran's in-service knee condition is related to his current patellofemoral pain syndrome. The Board finds that a medical examination/opinion adequately discussing the Veteran's in-service knee complaints in relation to his current knee complaints in necessary. 

In regard to the Veteran's claim for entitlement to an initial compensable evaluation for eczema of the legs, the Veteran submitted a statement in March 2017 stating that his eczema has gotten worse. The last VA examination on record was conducted in May 2011. Based on the Veteran's statements that his eczema of the legs has gotten worse, the Board finds that another VA examination is warranted. Snuffer v. Gober, 10 Vet. App. 400 (1997).

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA joints examination to ascertain the nature and etiology of his claimed right and left knee disabilities. The claims folder must be reviewed in conjunction with the examination. Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished. 

a) The examiner should identify all current disabilities of the right and left knees.

b) For each condition diagnosed, the examiner must opine as to whether any such condition is at least as likely as not (50 percent probability or greater) related to the Veteran's active duty military service. 

The examiner should cite to the medical and competent lay evidence of record (including the Veteran's statements) and explain the rationale for all opinions given in his examination report.

2. Schedule the Veteran for a VA skin examination in regard to the claim for an initial compensable evaluation for eczema of the legs. The examiner is requested to assess the current severity and all symptoms related to the Veteran's eczema of the legs. The claims file should be made available for the examiner to review and the examination report should reflect that such review was accomplished. All pertinent findings should be reported.

3. After undertaking any other development deemed appropriate, the RO should readjudicate the issues on appeal. If any benefit sought is not granted, the Veteran and his representative should be provided with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




